Intermec, Inc.
2004 Long-Term Performance Share Program


 
Agreement for the Performance Period
 
January 1, [YEAR] through December 31, [YEAR]
 
 
This Performance Share Unit Agreement (the “Agreement”) is made as of [DATE]
between Intermec, Inc., a Delaware corporation (the “Company”) and [FIRST MIDDLE
LAST_NAME] (the “Participant”).
 
WHEREAS, the Intermec, Inc. 2004 Omnibus Incentive Compensation Plan (the
“Plan”) was adopted by the Board of Directors of the Company on March 11, 2004,
and was approved by the stockholders of the Company on May 6, 2004; and
 
WHEREAS, the Committee has adopted the 2004 Long-Term Performance Share Program
(the “Program”) as a sub-plan of the Plan and authorized the Award represented
by this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and the Participant hereby agree as follows:
 
Article 1.  Award
 
The Participant is hereby awarded, as a matter of separate inducement and
agreement, and not in lieu of salary or other compensation for services,
[NUMBER] Performance Share Units (the “Target Award”), on the terms and
conditions hereinafter set forth.  The number of Performance Share Units
(“PSUs”) that the Participant may earn under this Agreement shall range from 0%
to 200% of the Target Award (the “Awarded Shares”), as determined by the
achievement of the performance measures set forth in Article 3 of this
Agreement.  The Awarded Shares shall be paid in shares of the common stock, par
value $.01 per share, of the Company (the “Common Stock”) as set forth in
Article 6 of this Agreement.  The Participant shall have no obligation to pay
the Company additional consideration for the Awarded Shares.
 
The Plan and the Program, copies of which have been made available to the
Participant, are incorporated herein by reference and made part of this
Agreement as if fully set forth herein. Capitalized terms used in this Agreement
that are not defined herein shall have the meanings assigned to such terms in
the Plan and the Program. This Agreement is subject to, and the Company and the
Participant agree to be bound by, all of the terms and conditions of the Plan
and the Program as the same exist at the time this Agreement became effective.
The Plan and the Program shall control in the event there is any express
conflict between the terms hereof and the Plan or the Program and with respect
to such matters as are not expressly covered in this Agreement. The Company
hereby reserves the right to alter, amend, modify, restate, suspend or terminate
the Plan, the Program and this Agreement in accordance with Section 12 of the
Plan, but no such subsequent amendment, modification, restatement, or
termination of the Plan, the Program or this Agreement shall adversely affect in
any material way the Participant’s rights under this Agreement without the
Participant’s written consent.  This Agreement shall be subject, without further
action by the Company or the Participant, to such amendment, modification, or
restatement.
 
Article 2.  Performance Period


For all purposes of this Agreement, “Performance Period” means January 1, [YEAR
1] through December 31, [YEAR 3].
 
Article 3.  Achievement of Performance Measures
 
        The number of Awarded Shares to be earned under this Agreement shall be
based upon the achievement of the following Performance Measures set by the
Committee: The weighted percentage of achievement of (a) the average percentage
of attainment of Revenue (calculated as net Revenue as reported under GAAP)
(“Revenue”) over the Performance Period and (b) the average percentage of
achievement of Diluted Earnings Per Share from continuing operations (calculated
on a GAAP basis) (“Diluted EPS”) over the Performance Period. The achievement
shall be determined in accordance with the following schedules, with ultimate
payout of Awarded Shares to be weighted 70% as to the Revenue Performance
Measure and 30% as to the Diluted EPS Performance Measure:
 
Revenue (30% Weight)


Fiscal
Year
 
Target
Revenue ($M)
[YEAR 1]
 
$
[YEAR 2]
   
[YEAR 3]
   





Performance
Level
 
3-Year Average
Revenue as %
of Target
 
Payout as %
of Target
Maximum
 
≥[1__]%
 
200%
   
[1__]%
 
180%
   
[1__]%
 
160%
   
[1__]%
 
140%
   
[1__]%
 
120%
Target
 
100%
 
100%
   
[__]%
 
82%
   
[__]%
 
64%
   
[__]%
 
46%
   
[__]%
 
28%
Threshold
 
[__]%
 
10%
   
<[__]%
 
0%





Diluted EPS (70% Weight)


Fiscal
Year
 
Target
Diluted EPS
[YEAR 1]
 
$
[YEAR 2]
   
[YEAR 3]
   

 


 
Performance
Level
 
3-Year Average
Diluted EPS as a %
of Target
 
Payout
as a %
  of Target
Maximum
 
[1__]% or >
 
200%
   
[1__]%
 
180%
   
[1__]%
 
160%
   
[1__]%
 
140%
   
[1__]%
 
120%
Target
 
100%
 
100%
   
[__]%
 
82%
   
[__]%
 
64%
   
[__]%
 
46%
   
[__]%
 
28%
Threshold
 
[__]%
 
10%
   
<[__]%
 
0%



The number of Awarded Shares earned for achievement above threshold levels but
between the levels shown above will be calculated using interpolation.


In evaluating the achievement of each measure as of the end of each fiscal year
in the performance period, the Committee will adjust the calculation of the
Attainment Level to exclude restructuring or reorganization costs (as defined in
accordance with U.S. GAAP) incurred in any fiscal year in the performance period
to the extent that related savings from the program will occur in a future
fiscal year, and will include these costs in the period in which, and to the
extent that, cost savings are anticipated during the performance period.


Article 4. Termination Provisions


Except as provided below, a Participant shall be eligible for payment of Awarded
Shares, as determined in Section 3, only if the Participant’s employment with
the Company, a Subsidiary or Affiliate continues through the end of the
Performance Period.
 
In the event of a Participant’s Disability or Retirement at age 65 or later
during the Performance Period, a pro rata payment will be made for the number of
full months worked during the Performance Period, based on achievement of the
Performance Measures over the entire Performance Period.  In the case of death,
payment shall be calculated and paid as provided in the Program.
 
In the event of a Change of Control (as defined in the Plan), all outstanding
Awards will automatically vest and be paid out in cash at the Target Award level
or the actual performance level as of the Change of Control, whichever is
higher.  Notwithstanding any provision of this Agreement or the Plan to the
contrary, in the event such Change of Control does not constitute a "change in
control event" within the meaning of Section 409A of the Internal Revenue Code
and the regulations thereunder, the cash payment of Awards described in the
preceding sentence shall be made within 74 days following the close of the
Performance Period.
 
Article 5. Rights as a Stockholder


During the Performance Period, the Participant shall have no rights of a
stockholder with respect to the PSUs or the Awarded Shares.  Notwithstanding the
foregoing, the Participant shall be entitled to receive any dividend equivalents
declared by the Board, as provided in the Program.
 
Article 6. Form and Timing of Payment


Except as set forth in Article 4, payment of Awarded Shares shall be made in the
form of shares of Common Stock within seventy-four (74) calendar days following
the close of the Performance Period.
 
Article 7. Nontransferability
 
PSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  The Participant’s rights under this Agreement shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.


Article 8. Administration
 
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, the Program and this Agreement, all of which shall
be binding upon the Participant.
 
Article 9.  Withholding Taxes
 
No later than the date as of which an amount first becomes includable in the
gross income of the Participant for federal income tax purposes with respect to
any Awarded Shares, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local, or foreign taxes of any kind required by law to be withheld by the
Company with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations (up to the minimum statutory amount required
to be withheld by the Company) may be settled with shares of Common Stock,
including the Awarded Shares that give rise to the withholding requirement or
shares of Common Stock already owned by the Participant. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Subsidiaries and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. Participant, therefore, hereby unconditionally
and irrevocably elects, notwithstanding anything to the contrary in this Article
9 or elsewhere in this Agreement, to satisfy any and all federal, state, local,
and foreign taxes of any kind that may be withheld by the Company in connection
with Participant’s Awarded Shares (the “Withholding Taxes”) by electing one of
the following options; provided that in all cases, the Company shall have the
right to receive not less than the minimum amount of the Withholding Taxes that
the Company is required by law to withhold (the “Mandatory Withholding Taxes”);
and further provided that an amount equal to the Mandatory Withholding Taxes in
respect of any cash payment to Participant shall be withheld from any such cash
payment:
 
OPTION 1:
 
 
¨
Authorizing and directing the Company to deduct from the total number of shares
of Common Stock issued and deliverable to Participant pursuant to this Agreement
the number of shares having a value equal to the Mandatory Withholding Taxes.

 
OPTION 2:
 
 
¨
Paying to the Company in cash an amount up to the Withholding Taxes but not less
than the Mandatory Withholding Taxes.

 
OPTION 3:
 
 
¨
Tendering to the Company the number of unrestricted shares of Common Stock owned
by the Participant prior to the date on which Withholding Taxes are due and
having a value equal to the Mandatory Withholding Taxes.

 
In the event that none of the payment options set forth above is specified, the
Participant’s election shall be deemed to be Option 1, and the Company shall
proceed accordingly.  The Company may refuse to deliver the shares of Common
Stock if the Participant fails to comply with his or her obligations in
connection with the Withholding Taxes as described in this Article 9.
 
Regardless of any action the Company takes with respect to any or all
Withholding Taxes, the Participant acknowledges that the ultimate liability for
all Withholding Taxes legally due by the Participant is and remains the
Participant’s responsibility and that the Company (i) make no representations or
undertakings regarding the treatment of any Withholding Taxes in connection with
any aspects of the PSUs, including the grant or vesting of the PSUs, the
subsequent sale of shares of Common Stock received upon vesting of the PSUs, if
any, and the receipt of any dividends or dividend equivalents; and (ii) do not
commit to structure the terms of the Award of any aspect of the Award to reduce
or eliminate the Participant’s liability for Withholding Taxes.


Article 10. Miscellaneous
 
A.         The Participant understands and acknowledges that the Participant is
one of a limited number of employees of the Company and its Subsidiaries and
Affiliates who have been selected to receive grants of PSUs and that the
Participant’s Award is considered Company confidential information. The
Participant hereby covenants and agrees not to disclose the Award of PSUs
pursuant to this Agreement to any other person except (i) the Participant’s
immediate family and legal or financial advisors who agree to maintain the
confidentiality of this Agreement, (ii) as required in connection with the
administration of this Agreement and the Plan as it relates to this Award or
under applicable law, and (iii) to the extent the terms of this Award have been
publicly disclosed.
 
B.         The grant of PSUs to the Participant in any year shall give the
Participant neither any right to similar grants in future years nor any right to
be retained in the employ of the Company or its Subsidiaries or Affiliates, such
employment being terminable to the same extent as if the Program and this
Agreement were not in effect. The right and power of the Company and its
Subsidiaries and Affiliates to dismiss or discharge the Participant is
specifically and unqualifiedly unimpaired by this Agreement.
 
C.         Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary or at
such other address as the Company may specify in writing to the Participant by a
notice delivered in accordance with this paragraph. All notices to the
Participant shall be delivered to the Participant at the Participant’s address
specified below or at such other address as the Participant may specify in
writing to the Secretary of the Company by a notice delivered in accordance with
this paragraph.
 
D.         This Agreement, including the provisions of the Plan and the Program
incorporated by reference herein, comprises the whole Agreement between the
parties hereto with respect to the subject matter hereof, and shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflicts of law.  This Agreement shall become
effective when it has been executed or accepted electronically by the Company
and the Participant.  For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant of the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Washington, U.S.A., and agree that such
litigation shall be conducted only in the courts of Washington, U.S.A., or the
federal courts for the United States for the Western District of Washington, and
no other courts where this grant is made and/or to be performed.
 
E.         This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan and the Program, shall inure to the benefit of and shall be binding
upon the Participant’s heirs, legal representatives, and successors.
 
F.         If any provision of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not affect the validity and
enforceability of the remaining provisions of this Agreement.
 
G.         This Agreement may be executed in separate counterparts, each of
which when so executed and delivered will be an original, but all of which
together will constitute one and the same instrument. In pleading or proving
this Agreement, it will not be necessary to produce or account for more than one
such counterpart.
 
H.         The Company may, in its sole discretion, decide to deliver any
documents related to the PSUs granted under, and participation in, the Program
or future PSUs that may be granted under the Program by electronic means or to
request the Participant’s consent to participate in the Program by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Program through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
IN WITNESS WHEREOF, this Agreement is executed by the Participant and by the
Company through its duly authorized officer as of the day and year first above
written.
 
 
 
INTERMEC, INC.     
 
/s/ Patrick J. Byrne
 
Patrick J. Byrne


 
PARTICIPANT:   (One of the boxes under Article 9 must be checked)

 

IMPORTANT   PLEASE ACCEPT ELECTRONICALLY OR   SIGN AND RETURN PROMPTLY  


 
   
[FIRST MIDDLE LAST_NAME]

 